UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 14, 2007 THE MIDDLEBY CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 1-9973 36-3352497 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 1400 Toastmaster Drive, Elgin, Illinois 60120 Address of Principal Executive Offices) (Zip Code) (847) 741-3300 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On September 14, 2007, Selim A. Bassoul, Chairman, Chief Executive Officer and President of The Middleby Corporation (the "Company") and Timothy J. FitzGerald, the Company's Vice President and Chief Financial Officer, each adopted stock trading plans pursuant to Rule 10b5-1 of the Securities Exchange Act of 1934, as amended. Mr. Bassoul's plan provides for the sale at predetermined minimum price thresholds ranging from $75.00 to $88.00 of up to 504,000 shares of Company common stock over a period of two years commencing on March 15, 2008. Mr. FitzGerald's plan provides for the sale at predetermined minimum price thresholds ranging from $75.00 to $88.00 of up to 80,000 shares of Company common stock over a period of two years commencing on March 15, 2008. The potential number of shares that could be sold under the stock trading plans represents less than one-third of the total number of shares and options to purchase Company common stock held by both Mr. Bassoul and Mr. FitzGerald. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE MIDDLEBY CORPORATION Dated: September 14, 2007 By: /s/ Timothy J. FitzGerald Timothy J. FitzGerald Vice President and Chief Financial Officer
